— Determination unanimously confirmed and petition dismissed without costs. Memorandum: Respondent’s determination that petitioner willfully failed to pay an employee prevailing wages and supplements in violation of Labor Law § 220 (3) is supported by substantial evidence. Petitioner knew, or should have known, that the employee was working on a public works water project and was being paid less than the prevailing wage rate. Petitioner’s good faith in cooperating in the investigation and promptly remedying the violation does not preclude a finding of willfullness (see, Matter of CamFul Indus. [Roberts], 128 AD2d 1006, 1007). (Original proceeding pursuant to Labor Law § 220 [8].) Present — Dillon, P. J., Denman, Green, Balio and Davis, JJ.